COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00181-CR


KIERON LADARIUS RICHARDSON                                        APPELLANT
A/K/A KIERON RICHARDSON

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Kieron Ladarius Richardson a/k/a Kieron Richardson entered an

open plea of guilty to the offense of burglary of a habitation. The trial court

withheld a finding of guilt and placed Appellant on six years’ deferred-

adjudication community supervision. Within the first year, the State petitioned

the trial court to adjudicate Appellant’s guilt and revoke his community

      1
      See Tex. R. App. P. 47.4.
supervision, alleging that he had violated its terms. Appellant pled “true” to the

State’s petition and the trial court sentenced him to five years’ confinement.

Appellant filed a timely notice of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion. In counsel’s brief, he certifies that,

in his professional opinion, the appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967), by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds for appeal.           See Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–

23 (Tex. App.—Fort Worth 1995, no pet.). Appellant has filed a pro se response

to the motion and Anders brief.        By letter, the State acknowledges having

received both counsel’s brief Appellant’s response and informs us that it will not

file its own unless so ordered. We have not ordered the State to file a brief.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford, 813
S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).




                                             2
      We have carefully reviewed the record, counsel’s motion and brief, and

Appellant’s response. We agree with counsel that this appeal is wholly frivolous

and without merit; we find nothing in the record that arguably might support any

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see

also Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009). Accordingly,

we grant the motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 22, 2014




                                        3